MEMORANDUM***
Herman Surjadi, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (BIA) dismissal of his appeal from an immigration judge’s decision denying his asylum application as untimely. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s determination that the changed circumstances provisions set forth in 8 U.S.C. § 1158(a)(2)(D) do not excuse the untimely filing of Surjadi’s asylum petition. 8 U.S.C. § 1158(a)(3); see also Hakeem v. INS, 273 F.3d 812, 815 (9th Cir.2001); Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.2002).
Pursuant to Desta v. Ashcroft, 365 F.3d 741, 749-50 (9th Cir.2004), petitioner’s timely motion to stay removal included a timely request to stay voluntary departure. Because the motion to stay was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed as of the filing of the motion for stay of removal. The stay will expire two days following issuance of the mandate.
PETITION DENIED; MOTION GRANTED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.